Case 09-13837-JDW        Doc 20     Filed 07/07/20 Entered 07/07/20 16:31:32             Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

IN RE:         JASON THOMPSON AND
               KAREN THOMPSON, DEBTORS                       CASE NO.: 09-13837

                    RESPONSE TO TRUSTEE’S MOTION TO REOPEN

        Comes now, Debtors, Jason and Karen Thompson, and file this, their Response to

Trustee’s Motion to Reopen and in support thereof would respectfully show unto this honorable

Court as follows:

                                                (1)

        Debtors admit the allegations and averments contained in paragraphs 1 through 5.

                                                (2)

        Debtors deny that the Movant is entitled to any requested relief beginning in the

paragraph beginning “WHEREFORE, PREMISES CONSIDERED”.

                                                (3)

        Affirmatively, Debtor Karen Thompson would show that she has a personal injury claim

that arose in early 2010. This claim is the result of a failed surgical sling which was replaced on

April 24, 2010. Further, Debtor Karen Thompson did not become aware that she had a cause of

action until 2013 or 2014 as when these surgical implants became the subject of a class action

litigation.

        WHEREFORE, PREMISES CONSIDERED, Debtors pray that the United States

Trustee’s Motion to Reopen be denied.
Case 09-13837-JDW        Doc 20     Filed 07/07/20 Entered 07/07/20 16:31:32            Desc Main
                                   Document      Page 2 of 2



                                                             Respectfully submitted,

                                                             AKINS & ADAMS, P. A.


                                                             By:/s/ Bart M. Adams
                                                                     Bart M. Adams
                                                                     Attorney for Debtors



AKINS & ADAMS, P. A.
108 E. JEFFERSON STREET
RIPLEY, MISSISSIPPI 38663
(662) 837-9976



                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney of record for the Creditor, do hereby certify that the following
parties, being registered with the CM/ECF system, have this day received electronic notification
to:

Jeffery Levingston            jleving@bellsouth.net

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

       SO, CERTIFIED, this, the 7th day of July, 2020.


                                                      /s/ Bart M. Adams
                                                      Bart M. Adams
                                                      Attorney for Creditor
